IN THE UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
IN RE: * Chapter 13
*
Horacio Hernandez *
Aracely Hernandez :
Debtors * Bankruptcy No. 19-31771

AMENDED
SCHEDULE C: PROPERTY YOU CLAIM AS EXEMPT

Attached hereto and made a part hereof is the Debtors' Amended SCHEDULE C: PROPERTY
YOU CLAIM AS EXEMPT, where exemptions are corrected,

DATED this the ZZ day of he< 2019.

Respectfully submitted,

Klaas ed Ly“

te a

Horacio Hernandez EDGAR J. BORREGO, SBN 00787107
MIGUEL A. FLORES, SBN 24036574
Quaey ( f An. Attorneys for Debtors
Ah __ 2610 Montana Avenue
Aracely Hernange TT El Paso, TX 79903

(915) 566-4300
efile@tanzyborrego.com

 

 

 

 

 

 

CERTIFICATE OF SERVICE

I hereby certify that I have mailed/delivered a true and correct copy of the foregoing instrument
via electronic means as listed on the gourt’s ECF noticing eyo youl first class mail to all on

the attached matrix on this the Ly day of be , 2019.

EDGAR J. BORREGO/MIGUEL A. FLORES

 

TB#39584hte Amending Document
Printed 12/16/2019 - 10:29 AM p.| of 1
Label Matrix for local noticing
0542-3

Case 19-31771-hea

Western District of Texas

El Paso

Mon Dec 16 11:24:52 CST 2019

BMO Harris Bank N. A.
300 E. John Carpenter Freeway
Irving, TX 75062-2727

Bank of America, NLA.”
P 0 Box 982284
El Paso, TX 79998-2284

Car Care One/Synch Bank
Bankruptcy Dept.

P.0. Box 965061
Orlando, FL 32896-5061

Del Sol Medical Center
Patient Accts. Dept.
P.O. Box 639400
Irving, TX 75063-9400

First Convenience Bank
P.O. Box 756
Killeen, TX 76540-0756

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Michael Nevarez
2300 George Dieter Dr.
El Paso, TX 79936-3963

REGIONAL MANAGEMENT CORPORATION
979 BATESVILLE ROAD SUITE B
GREER, SC 29651-6819

San‘'s Club/Syncb
Attn: Bankruptcy Dept.
2.0. Box 965060
Orlando, FL 32896-5060

U.S. BANKRUPTCY COURT
511 E. San Antonio Ave,, Rm. 444
EL PASO, TX 79901-2417

BMO Harris Bank N.A
3925 Fountains Blvd
Cedar Rapids, IA 52411-6619

Best Buy

Attn: Inquiries

P.O. Box 790441

Saint Louis, MO 63179-0441

Chase
P.O. Box 15298
Wilmington, DE 19850-5298

Eng's Comercial Finance
P.O, Box 71347
Chicago, IL 60694-1347

GECU
P.O. Box 20998
El Paso, TX 79998-0998

Internal Revenue Service

Special Procedures Staff- Insolvency
P.O. Box 7346

Philadelphia, PA 19101-7346

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Regional Finance
1605 George Dieter Dr #302
El Paso, TX 79936-5686

Sun Loan

425 E Paisano Dr.
Suite £

El Paso, TX 79901-2805

Attorney General

10th & Constitution N.W.

Main Justice Bldg. #5111

Washington, DC 20530-0001

(p)BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

CREDIT FIRST NA
PO BOX 818031
CLEVELAND, OH 44181-8013

Credit First N.A
P.O. Box 818011
Cleveland, OH 44181-8011

(p)ENGS COMMERCIAL FINANCE CO
1 PIERCE PLACE SUITE 1100 West
ITASCA IL 60143-3149

Goodyear Credit Card Plan
P.O. Box 8181
Gray, TN 37615-0181

Internal Revenue Service
c/o U.S. Attorney/IRS

601 N. HW. Loop 410

Suite 600

San Antonio, TX 78216-5512

{p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Regional Finance
333 N. Yarbrough Dr.
Ste. V

El Paso, TX 79925

Synchrony Bank
P.O. Box 960061
Orlando, FL 32896-0061
T Mobile/T-Mobile USA Inc

by American InfoSource as agent
PO Box 248848

Oklahoma City, OX 73124-8848

U.S. Attorney/FHA/HUD/IRS/VA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216-5512

World Finance Corp. c/o World Acceptance Cor
Attn: Bankruptcy Processing Center

PO Box 6429

Greenville, SC 29606-6429

Horacio Hernandez
10914 Pelhem Rd.
£1 Paso, TX 79936-1029

Tea Olive, LLC
PO BOX 1931
Burlingame, CA 94011-1931

United States Trustee - EP12
U.S. Trustee’s Office

615 E, Houston, Suite 533
P.O. Box 1539

San Antonio, TX 78295-1539

Aracely Rernandez
10914 Pelhem Rd.
El Paso, 1X 79936-1029

Miguel Alejandro Flores
Tanzy & Borrego Law Offices
2610 Montana

El Paso, TX 79903-3712

Texas Workforce Commission
TEC Building - Bankruptcy
101 East i5th Street
Austin, TX 78778-0001

World Finance
9008 Dyer Street
Bl Paso, TX 79904-1489

Edgar J. Borrego

Tanzy & Borrego Law Offices
2610 Montana Ave.

El Paso, TX 79903-3712

Stuart C. Cox

El Paso Chapter 13 Trustee
1760 N. Lee Trevino Dr.

El Paso, TX 79936-4565

The preferred mailing address (p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Bank of America
Attn: Inquiries
P.O, Box 982234
El Paso, TX 79998

Portfolio Recovery Associates, LIC
POB 41067
Norfolk VA 23541

Engs Commercial Finance Co.

One Pierce Place, Suite 1100 West
1 Pierce Place, Suite 1100 West

Itasca, IL 60143

End of Label Matrix

Mailable recipients 41
Bypassed recipients 0
Total 4]

Internal Revenue Service
Special Procedures Branch
300 E. 8th Street

Stop 5022

Austin, TX 78701
Fill in this information to identify your case:

| Debtor 1 Horacio Hernandez ee _ oo
First Name — Middle Name Last Name

Debtor 2 AracelyHernandez _

(Spouse if, filing) First Name i Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS - EL PASO

Case number 19-31771 -
{if known) - - _ - WB Check if this is an

amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 4i19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

EEE Identify the Property You Claim as Exempt ek
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
D You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Wf You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and life on “"?*- Current value of the. . Amount of the exemption you claim Specific laws that.allow exemption
Schedule A/B that lists this property ive portion you own. S :

ng Fe Copy the value from. Check only one box for each exemption.

: Coe =" Sohedule AJB: : . ne . .
2008 Mercedes Benz C300 $4,350.00 $0.00 11 U.S.C. § 522(d)(5)

Line from Schedule A/B: 3.1 ~~ : — -
O 100% of fair market value, up to
any applicable statutory limit

2011 Freightliner Cascadia 1 U.S.C. § 522(d)(5)
Line from Schedule A/B: 3.2 - __ $9,000.00 - — —— : $651.00
O 100% of fair market value, up to
any applicable statutory limit

2015 Kenworth T-680 41 U.S.C. § 522(4)(2)8(5)
Line from Scheduie A/B: 3.3 $55,000.00 a $6,373.00 .

0 100% of fair market value, up to
any applicable statutory limit

2018 Hyundai Box Dry Van 0.00 11U.S.C. § 522(d)(5)
Line from Schedule A/B: 3.4 me $25,000.00. a: _ = $0.
0 100% of fair market value, up to
any applicable statutory limit

2016 Hyundai Box Dry Van $16,000.00 m $16,000.00 11 U.S.C. § 522(d)(6)&(5)

Line from Schedule A/B: 3.5 Se ne ee

OC 100% of fair market value, up to
any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Horacio Hernandez
Debtor2 Aracely Hernandez _

Brief description of the property and line.on —
Schedule A/B that lists this property

Furniture
Line from Schedule A/B: 6.1

Appliances
Line from Schedule A/B: 6.2

Electronics
Line from Schedule A/B: 7.1

Clothes
Line from Schedule A/B: 11.1

Jewelry
Line from Schedule A/B: 12.1

2 dogs
Line from Schedule A/B: 13.1

Cash
Line from Schedule A/B: 16.1

Checking: Deposits of money - First
Light FCU
Line from Schedule A/B: 17.1

Savings: Deposits of money - First
Light FCU
Line from Schedule A/B: 17.2

IRA: GECU
Line from Schedule A/B: 21.1

American Income Life - Term Life
Beneficiary: Spouse
Line from Schedule A/B: 31.1

Claim for breach of contract
Line from Schedule A/B: 33.1

Official Form 106C

Current value of the

<> portion you own

Copy the value from
Schedule A/B

$7,000.00

$1,500.00

- $4,100.00

$4,000.00

«$4 ,600.00

$400.00

__$450,00

$6,000.00

 

___ $0.00

 

Schedule C; The Property You Claim as Exempt

Software Copyright (c) 1996-2019 Besl Case, LLC - www.besicase com

$5,400.00

19-31771

Specific laws that allow exemption

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption.

= 11 U.S.C, § 522(d)(3)

0

$7,000.00
100% of fair market value, up to
any applicable statutory limit

$1,500.00 11 U.S.C. § 522(d)(3)

100% of fair market vaiue, up to
any applicable statutory limit

$4,100.00 11 U.S.C. § 522(d)(3)

100% of fair market value, up to
any applicable statutory limit

a
0

$4,000.00 11 U.S.C. § 522(d)(3)

100% of fair market value, up to
any applicable statutory limit

a
Oo

$1,600.00

11 U.S.C. § 522(d)(4) |

100% of fair market value, up to
any applicable statutory limit

$400.00 = 11:;U.S.C. § 522(d)(3)

100% of fair market value, up to
any applicable statutory limit

"1 U.S.C. § 522(d)(5)

$40.00

100% of fair market value, up to
any applicable statutory limit

$450.00 11 U.S.C. § 522(d)(5)

100% of fair market value, up to
any applicable statutory limit

$5.00 41 U.S.C. § 522(d)(5)

100% of fair market value, up to
any applicable statutory limit

11 U.S.C. § 522(d)(10)(E)

100% of fair market value, up to
any applicable statutory limit

Oo
a

. “NUS... § 522(d)(7)

100% of fair market value, up to
any applicable statutory limit

an
Oo

$5,400.00 11 U.S.C. § §22(d)(5)

100% of fair market value, up to
any applicable statutory limit

page 2 of 3
Best Case Bankruptcy
Debtor1 Horacio Hernandez
Debior2 Aracely Hernandez _ Case number (itknown) 19-3177

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

BH No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 3

Software Copyright (c) 1996-2019 Best Case, LLC - wew.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case:

 

 

 

Debtor 4 Horacio Hernandez

First Name Middie Name Last Name
Debtor 2 Aracely Hernandez
(Spouse if, fling) First Name Middle Name Last Name

| United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS - EL PASO

 

Case number 19-31771

(if known)

 

HE Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

OO Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.
x | FED x Q uta bes

Horacio Hernandez Afately Hernandez (| C ) Y\
Signature of Debtor 2

ree of a Lv [2 3 / a Date [ 21 235 } l 5

 
       

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - wew.bestcase.com Best Case Bankruptcy
